Citation Nr: 0706895	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  06-16 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to March 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2005 rating decision from the Newark, 
New Jersey, Department of Veterans Affairs (VA) Regional 
Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge during a January 2007 hearing held in Newark, New 
Jersey. 

This matter has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Based upon testimony given by the veteran at the January 2007 
hearing, the undersigned Veterans Law Judge has decided that 
a new examination is warranted.

Accordingly, the case is REMANDED to the AMC/RO for the 
following action:

1.  The AMC/RO should schedule the veteran 
for a VA medical examination(s), at a 
facility other than the VA Medical Center 
in East Orange New Jersey, to ascertain 
the nature and etiology of his bilateral 
hearing loss and tinnitus.  It is 
imperative that the claims file be made 
available to and reviewed by the 
examiner(s) in connection with the 
examination(s).  The examiner(s) is/are 
asked to review the veteran's claims file, 
and to provide an opinion to the following 
question:  Is it as likely as not (i.e., 
is there at least a 50 percent 
probability) that the current bilateral 
hearing loss and tinnitus are related to 
the veteran's service?  Detailed reasons 
and bases for all opinions should be 
provided; including a discussion of 
evidence relied on for the opinions.

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC/RO should 
review the claims file and re-adjudicate 
the veteran's claims.  If the benefits 
sought on appeal remain denied, the 
veteran should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



